Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response 
	In Applicant’s Response dated 4/27/22, the Applicant amended claims 18, 28, 47, 51, added claims 55-66 and argued claims previously rejected in the Office Action dated 12/27/21.
	In light of the Applicants amendments and remarks, the rejections under 35 U.S.C. § 112 have been withdrawn. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. § 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/22 and 6/20/22 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-23, 25, 26, 28-33, 35, 41, 44, 47-57 and 61 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Yavilevich, United States Patent No.7941525, in view of Henry, United States Patent No. 9154365, in further view of Weiss et al., United States Patent Publication 2008/0208579 (hereinafter “Weiss”). 
Claim 18:
	Yavilevich discloses:
A computer implemented method for creating a visual recreation of a user's interaction with a webpage the computer-implemented method comprising (see column 5 lines 55-67): 
receiving recorded user interaction data including changes in state of indexed elements of the web page indicative of one or more of a user’s movements and selections of static elements and dynamic element of an HTML document representative of the webpage (see column 5 lines 25-36 and column 14 lines 17-30). Yavilevich teaches receiving the compressed user activity information representative of activities performed by the user during a visit to a web page having dynamic and static elements. The recorded user interaction data includes changes in state of the indexed elements of the web page.
identifying the dynamic elements of the HTML document (see column 13 lines 35 – 39, column 14 lines 17-30). Yavilevich teaches identifying the dynamic elements of the HTML document.
creating a video record of the user’s interaction with the webpage, wherein the video record shows the user interaction with the webpage and is playable as a video replay of the user’s interaction with the webpage (see column 13 lines 17-31). Yavilevich teaches A reconstructed session information is saved in the storage media for analysis or playback. Reconstructed session information includes a visual representation of the user activities during a session.
providing the video record (see column 10 liens 31 -36). Yavilevich teaches provide a visual representation of user activities and can store the visual representation of the user activities in a storage unit for playback.

Yavilevich fails to expressly disclose processing interaction data received and normalizing the interaction data for a visualization replay.

Henry discloses:
normalizing data formats of the received user interaction data by removing one or more of the identified dynamic elements of the HTML document from the received user interaction data (see column 15 lines 12-21). Henry teaches the replay server removes any embedded JavaScript or other embedded dynamic logic from the pages to avoid any uncontrollable browser behavior during replay; and
by masking modifications written to the HTML document by one or more of the identified dynamic elements (see column 6 lines 59 - column 7 line 8 and column 15 lines 12-21). Henry teaches the replay server replacing URLs, content, redirecting links and data back to the replay server for resolution when modifications are written by dynamic elements; and
receiving additional feature information related to the webpage from a source other than the webpage itself, the additional feature information comprising one or more of webpage environment, content, background, or driver (see column 14 lines 35-53). Yavilevich teaches receiving additional feature information related to the webpage such as background. Yavilevich also teaches the additional feature could be from an email application and not the webpage itself.
creating a video record of the user’s interaction with the webpage by combining the normalized user interaction data and the additional feature information, wherein the video record shows the user interaction with the webpage and is playable as a video replay of the user’s interaction with the webpage (see column 16 lines 9-63). Henry teaches an interaction visualization replay of the user’s interactions including the normalized data and additional feature information.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Yavilevich to include processing and normalizing interaction data for the purpose of efficiently replaying user interaction data, as recited by Henry.

	Yavilevich and Henry fails to expressly disclose recorded user interaction data includes markers identifying elements in the user interaction data for masking. 

	Weiss discloses:
wherein the recorded user interaction data includes markers identifying elements in the user interaction data for masking (see paragraph [0067]). Weiss teaches using markers to identify element for masking;
the modifications between two of the markers (see paragraph [0067]). Weiss teaches the masked regions of the screen are marked with a distinctive color or pattern, so as to clearly indicate which data items have been masked;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Yavilevich and Henry to include using markers in the user interaction data to identify elements for the purpose of efficiently masking identified data during replay of user interaction data, as recited by Weiss.

Claim 19:
	Yavilevich discloses:
wherein one or more of the dynamic elements comprise JavaScript (see column 14 line 17-30). Yavilevich teaches JavaScript. 

 Claim 20:
Yavilevich and Weiss fail to expressly disclose removing JavaScript scripts.

Henry discloses:
removing JavaScript scripts and/or inline JavaScript event handlers (see column 15 lines 12-21). Henry teaches the replay server removes any embedded JavaScript or other embedded dynamic logic from the pages to avoid any uncontrollable browser behavior during replay; and

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Yavilevich and Weiss to include removing JavaScript scrips for the purpose of avoiding any uncontrollable browser behavior during a replay of interaction data, as recited by Henry.

Claim 21:
Yavilevich and Weiss fail to expressly disclose removing modifications written by dynamic elements.

Henry discloses:
removing modifications written to the HTML document by the dynamic elements (see column 15 lines 12-21). Henry teaches the replay server removes any embedded dynamic logic from the pages to avoid any uncontrollable browser behavior during replay; and

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Yavilevich and Weiss to include removing modifications written by dynamic elements for the purpose of avoiding any uncontrollable browser behavior during a replay of interaction data, as recited by Henry.

Claim 22:
	Yavilevich discloses:
wherein one or more of the dynamic elements comprise AJAX requests (see column 14 line 17-30). Yavilevich teaches AJAX. 

Claim 23:
	Yavilevich discloses:
AJAX requests (see column 14 line 17-30). Yavilevich teaches AJAX. 

Yavilevich and Weiss fail to expressly disclose removing AJAX requests.

Henry discloses:
removing AJAX requests (see column 15 lines 12-21). Henry teaches the replay server removes any other embedded dynamic logic from the pages to avoid any uncontrollable browser behavior during replay; and

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Yavilevich and Weiss to include removing any embedded dynamic logic for the purpose of avoiding any uncontrollable browser behavior during a replay of interaction data, as recited by Henry.

Claim 25:
	Yavilevich discloses:
playing the video replay on a web browser (see column 15 lines 7-12). Yavilevich teaches playing the video on a web browser. 

Claim 26:
	Yavilevich discloses:
HTML document having identified elements (see column 5 lines 25-36 and column 14 lines 17-30). Yavilevich teaches receiving the compressed user activity information representative of activities performed by the user during a visit to a web page having dynamic and static elements. The recorded user interaction data includes changes in state of the indexed elements of the web page

Yavilevich and Henry fail to expressly disclose masking personal information.
	
	Weiss discloses:
wherein masking modifications written to the document by one or more of the identified dynamic elements further comprises masking personally identifiable information on the document (see paragraph [0061]). Weiss teaches masking personal information in the document during a replay of the interactions. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Yavilevich and Henry to include masking information in HTML documents for the purpose of hiding personal information during replay, as taught by Weiss.

Claims 28-33, 35, 61:
	Although claims 28-33, 35 and 61 are non-transitory computer-readable medium claims, they are interpreted and rejected for the same reasons as claim 18-23, 26, 57. respectively. 

Claim 41:
	Yavilevich discloses:
wherein the additional feature information is not part of the user interaction data (see column 7 lines 64 – column 8 line 8). Yavilevich teaches wherein the information related to the user interaction is not captured with the user interaction data. 

Claim 44:
	Although claim 44 is a non-transitory computer-readable medium claim, it is interpreted and rejected for the same reasons as claim 41. 

Claim 47:
	Yavilevich discloses:
receiving a document object model not related to the user interaction for creating the video record by combining the document object model with the user interaction data and the additional feature information (see column 8 lines 8-15). Yavilevich teaches additional information can be from a third party source with a DOM not related to the DOM webpage the user is interacting.

Claim 48:
	Yavilevich discloses:
wherein the document object model is a serialized data (see column 7 lines 5 – column 8 line 8). Yavilevich teaches events are tracked as they happen in series.

Claim 49:
	Yavilevich discloses:
wherein the document object model is in compressed format (see column 7 lines 5 – column 8 line 8). Yavilevich teaches using a variable length compression and encoding scheme to tracking events related to the DOM elements.

Claim 50:
	Yavilevich discloses:
wherein the user’s movements comprising one or more of actions of a pointing device, scrolling, touch events, orientation of a device, zoom features, entry of text, selection of menus, buttons, checkboxes, passwords, form completion data, input to query boxes, initial value of text fields, pixel coordinates and navigation between webpages (see column 7 lines 47 – 51). Yavilevich teaches scrolling, selecting, data entry, etc. 

Claims 51-54, 56:
	Although claims 51-54, 56 are non-transitory computer-readable medium claims, they are interpreted and rejected for the same reasons as claim 47-50, 55, respectively. 

Claim 55:
	Yavilevich discloses:
wherein the additional feature information is received after receiving the recorded user interaction data (see column 15 lines 14-23). Yavilevich teaches additional information can be received and retrieved after the identified recorded user interaction data. 

Claim 57:
	Yavilevich and Henry fail to expressly disclose masking personal information.
	
	Weiss discloses:
elements for masking are elements that contain personally identifiable information (see paragraph [0061]). Weiss teaches masking personal information in the document.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Yavilevich and Henry to include personal identifiable information in HTML documents for the purpose of hiding personal information during replay of session, as taught by Weiss.


Claims 24, 34, 64 and 65 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Yavilevich, Henry and Weiss, in further view of Colton et al., United States Patent No. 7958232 (hereinafter “Colton”). 
Claim 24:
	Yavilevich discloses:
AJAX requests (see column 14 line 17-30). Yavilevich teaches AJAX. 

Yavilevich fails to expressly disclose rewriting AJAX requests to use custom AJAX class requests.

Colton discloses:
rewriting AJAX requests to use custom AJAX class requests rather than native browser HTTP requests (see column 13 lines 17-30). Colton teaches automatically stripping out the bodies of the AJAX requests functions and replaces the bodies with new custom AJAX class functions that know how to invoke the original function on the server using AJAX calls; and

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Yavilevich, Henry and Weiss to include rewriting AJAX requests to custom AJAX class functions for the purpose of effectively running the functions straight from the browser, as recited by Colton.

Claims 34 and 65:
	Although claims 34 and 65 are non-transitory computer-readable medium claims, they are interpreted and rejected for the same reasons as claim 24 and 64.

Claim 64:
	Yavilevich fails to expressly disclose recorded user interaction data is a serialized text string.

Colton discloses:
wherein the recorded user interaction data is received as a serialized text string (see column 8 lines 29-35). Colton teaches the recorded data is serialized into HTML text to be displayed.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Yavilevich, Henry and Weiss to include a recorded user interaction data as a serialized into text for the purpose of efficiently viewing recorded interaction data by serializing the data, as recited by Colton.
 

Claims 27 and 36 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Yavilevich, Henry and Weiss, in view of Ranganathan, in further view of Judson et al., United States Patent 6457025. 
Claim 27:
Weiss discloses:
masking the personally identifiable information (see paragraph [0061]). Weiss teaches masking personal information in the document during a replay of a monitoring session. 

	Yavilevich, Henry and Weiss fail to expressly disclose masking personal information with HTML tags.
	
	Judson discloses:
wherein masking the information further comprises using an algorithm for: 
inserting HTML comment tags in the HTML document for marking the information; recognizing the inserted HTML comment tags; and masking the information using a regular expression (see column 5 lines 46-55). Judson teaches recognizing the HTML tags and masking information in the HTML document associated with the HTML comment tags. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Yavilevich, Henry and Weiss to include masking information in HTML documents using tags for the purpose of efficiently masking information directly in the HTML code, as taught by Judson.

Claim 36:
	Although claim 36 is a non-transitory computer-readable medium claim, it is interpreted and rejected for the same reasons as claim 36. 

Claims 58, 59, 62 and 63 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Yavilevich, Henry and Weiss, in view of Judson et al., United States Patent 6457025. 
Claim 58:
	Yavilevich, Henry and Weiss fail to expressly disclose using markers as comments tags to mask the private information.
	
	Judson discloses:
wherein the markers are COMMENT tags (see column 5 lines 46-55). Judson teaches recognizing the HTML tags and masking information in the HTML document associated with the HTML comment tags. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Yavilevich, Henry, and Weiss to include masking information in HTML documents using tags for the purpose of efficiently masking information directly in the HTML code, as taught by Judson.

Claim 59:
	Yavilevich, Henry and Weiss fail to expressly disclose using markers as comments tags to mask the private information.
	
	Judson discloses:
wherein the masking uses a regular expression to mask text between the markers (see column 5 lines 46-55). Judson teaches recognizing the HTML tags and using regular expression for masking information in the HTML document associated with the HTML comment tags. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Yavilevich, Henry, and Weiss to include masking information in HTML documents using tags for the purpose of efficiently masking information directly in the HTML code, as taught by Judson.

Claim 60:
	Weiss discloses:
 wherein the regular expression is a special pattern allows for matching recognized strings of text, words, or patterns of characters (see paragraph [0065]). Weiss teaches recognizing strings of text of names, addresses, credit card numbers. 

Claims 62-64:
	Although claims 62-64 are non-transitory computer-readable medium claim, it is interpreted and rejected for the same reasons as claims 58-60. 


Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive. 
Claims 18, 28:
	However, none of the cited references, singly or in combination, teach, suggest, or provide motivation to one of ordinary skill in the art, for creating a visual representation of a user’s interaction with a webpage in which the creation of the playable video representation is created by combining normalized user interaction data and additional feature information, wherein the additional feature information is from a source other than the webpage itself, in accordance with the various claims of the present application. Moreover, the prior art does not teach, suggest, or motivate the recorded user interaction data including markers identifying elements for masking of information such that the masking involves masking modification between the markers.	
The Examiner disagrees. 
	Yavilevich may take a different method on creating a replay of the user’s interaction but Yavilevich discloses the tracking server receives all the requests sent by script from browser and processes them right away or store them in memory, database, log file or any other media. Each request contains session identification, user identification and message identification. The tracking server may monitor the messages in the media for a set of messages that comprise a complete session or a set of messages that describe an incomplete session which has timed-out. Once such a set is found, a process of reconstructing the session may begin. The server will uncompress the messages using a process analogous to the compression process suggested before. A reconstructed session information is saved in the storage media for analysis or playback. Reconstructed session information includes a visual representation of the user activities during a session by combining content related to the messages. Apart of recording interaction sequence data, it is desired to record the content of the web page (represented by web page content information) to capture the exact content of the page at the time the interactions took place. This is especially desired when the content of the web page is dynamically generated and differs depending on the time of the request or session parameters (see column 13 lines 17-39). 
Yavilevich also teaches the web page content information can be retrieved by applying various techniques: (i) requesting the content of the same URL that the user has visited, (ii) requesting the content of an alternative URL that the subscriber provides, (iii) sending the data from the client side to the tracking server together with interaction sequences without requesting the data from the original server, and (iv) having the original server or a proxy server send a copy of the web page content to the tracking server when it is sent to the web visitor (see column 13 lines 39-48) Thus, Yavilevich teaches combining normalized user interaction data and additional feature information, wherein the additional feature information is from a source other than the webpage itself, such as information being obtained remotely. 
Henry teaches “in a set of embodiments, the replay server also removes any embedded JavaScript, VBScript or other embedded dynamic logic from pages presented for replay to avoid any uncontrollable browser behavior during replay. As noted above, any embedded external links that were present within the original collected data may be modified to redirect them back to the replay server for resolution, avoiding the need for the replay workstation to access the internet. Removal of external links and/or active page content (such as JavaScript) can be provided as options for any given replay request” (see column 15 line 12-21). Henry normalizes data during the creation of the video replay which is the same as what’s claimed. During the record the data is received and stored. The replay server received the data, the data is processed and prepped for the playback of the user’s interactions. Yavilevich teaches receiving additional feature information related to the webpage such as background. Yavilevich also teaches the additional feature could be from an email application and not the webpage itself (see column 14 lines 35-53).
The Examiner introduces Weiss to teach using markers to identify elements for masking (see paragraph [0067]). Weiss teaches identifying personally identifiable information for masking during playback of a session. 
Thus, the combined prior arts teaches the limitations of the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        8/5/22

/ANDREW R DYER/Primary Examiner, Art Unit 2176